Citation Nr: 0302562	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 May 1946.  
The veteran died on December 1993.  His surviving spouse is 
the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1993.

2. The death certificate listed the immediate cause of death 
as cardiopulmonary arrest with an underlying cause of acute 
bronchopneumonia. 

3.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

4.  The competent and probative evidence of record does not 
show that a disability related to active service or a 
disability manifested within an applicable presumptive period 
was the principal or contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1999, March 
2000, and June 2001 rating determinations, the September 2000 
SOC, and the June 2001 and September 2002 SSOCs informed the 
appellant of the information and evidence needed to 
substantiate this claim.  


Furthermore, in a February 2001 letter, the RO notified the 
appellant of the VCAA.  It specifically notified her about 
VA's duty to notify her about her claim, VA's duty to assist 
her in obtaining evidence, what information and evidence was 
still needed from the appellant, what the evidence had to 
show to establish entitlement, where and when to send 
information, and where to contact VA if the appellant had any 
questions or needed assistance.  See Quartuccio, supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  

Moreover, all available records have been obtained.  VA has 
met all VCAA duties.  The RO specifically advised the 
appellant that it had considered her claim under the new law 
in its June 2001 supplemental statement of the case,

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If the disorder is cardiovascular disease, to include 
hypertension, or pulmonary tuberculosis (PTB), service 
connection may be granted if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2002).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
development of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002).


Factual Background

Service connection was not in effect for any disability 
during the veteran's lifetime.  

The death certificate shows that the veteran died in December 
1993.  According to the death certificate, the immediate 
cause of death was cardiopulmonary arrest with an underlying 
cause of acute bronchopneumonia.  

A review of the veteran's service medical records 
demonstrates that at the time of his discharge examination, 
normal findings were reported for the ear, nose, throat, 
cardiovascular system and lungs. A chest x-ray performed at 
that time was negative.  The veteran's blood pressure was 
noted to be 125/78.

On his December 1945 Philippine Army discharge affidavit, the 
veteran reported that he had had no wounds or illness since 
December 1941.  

In August 1999, the appellant requested service connection 
for the cause of the veteran's death.  In support of her 
claim, she submitted an August 1953 affidavit from PR, MD.  
In his affidavit, Dr. PR indicated that on December 20, 1946, 
the veteran had come to his office for the ailment of 
bilateral PTB.  He noted that he was basing this on his 
memory and that there was no official record kept of 
treatment.  

In March 2000, the appellant forwarded a February 2000 
affidavit from CN, MD.  In his affidavit, Dr. CN indicated 
that he treated the veteran on November 3, 1975, and found 
him suffering from asthma, heart disease, and PTB.  He noted 
that according to the veteran's statement when he was still 
living, he got his ailment in the service and that it had 
affected his health from that time. Dr. CN also observed that 
the veteran reported that his heart was affected when he 
heard violence. 

In August 2001, the RO requested Dr. CN's records.  The RO 
also requested records from MV, MD, at that time.  Requests 
for records from these physicians were again made in February 
2002.  

In a letter received later that month, Dr. MV indicated that 
all records had been destroyed in a flood.  She further 
stated that she could not remember whether she had treated 
the veteran.  She noted that she could not contribute 
anything else.  

No response has been received from Dr. CN. 


Analysis

The veteran was not service-connected for any disability 
during his lifetime.  The Board notes, however, that a claim 
for service connection for the cause of death is treated as a 
new claim, regardless of the status of adjudication of 
service-connected disability claims brought by the veteran 
before his death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993(); 
Hensley v. Brown, 5 Vet. App. 1551, 161 (1993).

The Board reiterates the three requirements for prevailing on 
a claim for service connection: (1) medical evidence of a 
current disability; (2) medical, or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  Hickson, supra.

As to the immediate cause of death listed on the veteran's 
death certificate, the Board notes that normal findings for 
the cardiovascular system and lungs were reported at the time 
of the veteran's separation from service.  His blood pressure 
was noted to be 125/78 at the time of discharge.  There were 
no complaints or findings of heart or cardiovascular trouble 
until many years after service.  Moreover, there has been no 
competent medical opinion relating the veteran's 
cardiopulmonary arrest to his period of service.



As to the underlying cause of acute bronchopneumonia, the 
Board notes that at the time of the veteran's separation from 
service, normal findings were reported for the lungs, ears, 
nose, and throat. A chest x-ray taken at that time was 
negative. Moreover, in his December 1945 Philippine discharge 
affidavit, the veteran indicated that he had not had any 
illnesses since December 1941.  Furthermore, there has been 
no competent medical opinion relating the veteran's 
bronchopneumonia to his period of service.

The Board observes that Dr. PR, in his August 1953 affidavit, 
indicated that the veteran had consulted him for the ailment 
of PTB in December 1946, although there was no official 
record of treatment available.  The Board further observes 
that Dr. CN, in his February 2000 affidavit, indicated that 
he had treated the veteran in November 1975 and found him 
suffering from asthma, heart disease, and PTB.  

Dr. CN reported that the veteran indicated to him that he had 
gotten these illnesses inservice.  As indicated earlier, the 
veteran's orally furnished history is not supported by the 
evidentiary record.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  In any event, the veteran is not shown to have died 
from these diseases.

As to the findings of asthma and heart disease, the Board 
notes that these were made many years after service.  
Moreover, while the veteran reported that he first incurred 
these inservice, the medical records reveal no findings of 
these disorders inservice.  The veteran specifically 
indicated that he had not had any illnesses on his December 
1945 affidavit.  The objective medical evidence is more 
probative than the veteran's assertions.  In addition, there 
has been no opinion rendered relating heart disease and 
asthma to his period of service.  

As to the evidence that PTB was present in December 1946, 
evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
However, diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment. 38 
C.F.R. § 3.374(c).  As the Board noted earlier, the veteran 
did not die as a result of PTB.

With respect to presumptive service connection, the Board 
finds no medical evidence of active tuberculosis to a 
compensable degree within three years after the veteran's 
separation from service.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  The first medical evidence of 
tuberculosis is in 1946.  However, this evidence, supplied by 
a private physician, is not confirmed by acceptable clinical, 
X-ray, or laboratory studies or by acceptable hospital 
observation. 38 C.F.R. § 3.374(c).

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service are her own contentions, which are set 
forth in various correspondence received by VA.  The Board 
does not doubt the sincerity of the appellant's belief in 
this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the cardiopulmonary arrest and acute 
bronchopneumonia which led to the veteran's death.  

As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The current record fails to demonstrate any basis to link the 
veteran's death with his period of service.  There is no 
allegation that any competent evidence exists that 
demonstrates a connection to service.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

